Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The newly added claim amendments filed on 09/30/2021 overcome the previous 35 USC 112(b) rejections as well as the provisional double patenting with application 16/714,704 now US PATENT 11,200,400 B2. Therefore the 35 USC 112(b) and Double Patenting rejections have been withdrawn. Based on Applicant’s amendments and Remarks of how the stacking order in the claim language is different than that of the prior art of record, either alone or in combination, is persuasive. None of the prior arts, either alone or in combination teach each and every limitation of the claim language, specifically how all the limitations are stacked/layered in a specific orientation. Thus the claims are allowable.
Claims 1, 4, 6, 8, 9, 11-15, 17, and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov